ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: *
This court affirmed the sentence of Noe Sifuentes-Flores (Sifuentes). United States v. Sifuentes-Flores, 145 Fed.Appx. 497, 498 (5th Cir.2005). The Supreme Court vacated and remanded for further consideration in light of Lopez v. Gonzales, — U.S.-, 127 S.Ct. 625, 166 L.Ed.2d 462 (2006).
Sifuentes has been deported. He therefore would not legally be able to attend any resentencing, as is required by Fed. R.Crim. P. 43, should this court remand his case. We are unable to grant Sifuentes relief. His appeal is moot and is dismissed. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir.2007), petition for cert. filed (June 25, 2007) (No. 06-12082).
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.